Title: John Adams to Abigail Adams, 13 March 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Phila. March 13. 1797
        
        I am So constantly engaged in Business most of which is new to me, that it Seems as if it was impossible to find time to write even to you— Yet I believe I write every Post.
        It proves to be a tedious Business to clear the Presidents house for me. I am now told it will not be ready this Week. You will See by the Gazette how the new Pensilvania House is disposed of.
        The Weather is bad— I have a great Cold— The News is not pleasant— And I have no Society but Statesmen. Mr Jefferson has been here and is gone off to day for Virginia. He is as he was.—
        I cannot write to you, about any Thing at home— You must do as you judge best. I like all that you have proposed to me.
        I must not write about public affairs. I must go to you or you must come to me. I cannot live without you till October. But all will depend upon Events and Intelligence to come.
        My Regards to the Neighbours, Duty to my Mother Love to Relations, &c
        Oh my poor Meadow and Wall &c &c &c— It would do me good like a Medicine to See Billings one hour at any sort of Work.
        
        Mr Maund writes me that he has sent to Boston an extraordinary Barrell of seed Oats for me. if they come too late What then?
        Mr Beale was here a day or two ago very well.
        I have no Letter to day— But I shall have one on Wednesday or saturday. I find you dont forget your ever affectionate
        
          John Adams
        
      